DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are pending.
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and Species (a-2) in the reply filed on 05/14/2021 is acknowledged.
Claims 2-6 and 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Information Disclosure Statement
	The following documents, each of the references, cited in the information disclosure statement filed on 10/10/2019 have been already submitted and considered as part of the information disclosure statement filed on 09/27/2019. 
Claim Objections
Claims 1 and 7-8 are objected to because of the following informalities:   the number of carbon atoms in claim 1 on lines 30 and 40 should be in subscript form.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of copending Application No. 16/499047 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a substantially method for producing a fluoropolymer.  However, the anionic group of the surfactant also include carboxylic acid or salt.  The method anticipates the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ji (CN 105367692 A) teaches a low molecular weight polytetrafluoroethylene resin preparation method which comprises adding an anion non-fluorine-surfactant, such as sulfate.

Toyoda (US 2016/0108225 A1) discloses a method for producing a stable aqueous fluorinated polymer dispersion.
Spada (US 2012/0283382 A1) teaches a process for manufacturing a dispersion of a vinylidene fluoride thermoplastic polymer.
Lochhaas (GB 2517481 A) teaches a method of making a curable fluoropolymer comprising one or more non-fluorinated emulsifiers selected from sulfate or sulfonate emulsifiers.
JP 49029294 A teaches a photodegradable surfactant.
Reddy, “Synthesis and Evaluation of Surface and Biological Properties of Some Lactic Acid-Based Anionic Surfactants”, J. Surfact. Deterg. 2016, 19:343-351.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767